UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 17-1157


RENIECE L.W. KABANDO,

                Plaintiff - Appellant,

          v.

DANA JAMES BOENTE, United     States Attorney, Eastern District
of Virginia; DENNIS C.        BARGHAAN, JR., Assistant United
States Attorney, Eastern      District of Virginia; STEVEN E.
GORDON, Assistant United     States Attorney, Eastern District
of Virginia,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:17-cv-00076-AJT-TCB)


Submitted:   March 6, 2017                 Decided:   March 13, 2017


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reniece L.W. Kabando, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Reniece L.W. Kabando seeks to appeal the district court’s

January 27, 2017, order denying her self-styled “Amended Motion

to Exparte” and amended motion to expedite.                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012),     and   certain        interlocutory            and    collateral     orders,

28 U.S.C.     § 1292   (2012);      Fed.       R.    Civ.       P.   54(b);   Cohen    v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            The

order Kabando seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                         Accordingly, we

dismiss the appeal for lack of jurisdiction.                         We dispense with

oral   argument    because       the    facts       and    legal      contentions     are

adequately    presented     in    the    materials         before     this    court   and

argument would not aid the decisional process.



                                                                              DISMISSED




                                           2